Citation Nr: 1212814	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Matthew J. Kelly Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January to December 1953.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board acknowledges that the record does not include a timely notice of disagreement with respect to the August 2004 rating decision which denied service connection for the cause of the Veteran's death.  The Board finds the current matter is not an application to reopen, however:  based on the subsequent need to rebuild the claims file and the private treatment records which are located in the file immediately after the rating decision and which are not marked with a date stamp, the Board finds the provisions of 38 C.F.R. § 3.156(b) are applicable and the August 2004 rating decision never became final.  Thus, the Board has characterized the issue as an original claim of service connection.  

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDING OF FACT

The fall that caused the Veteran's death was not caused by the in-service head injury.   

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West; 38 C.F.R. § 3.312.

The Veteran died in January 2004 as a result of subdural hematoma due to blunt impact of head, secondary to a fall in December 2003.  A significant condition contributing to death but not resulting in the underlying cause was Coumadin therapy for atrial fibrillation.  

The appellant, the Veteran's widow, contends that the fall that resulted in the Veteran's death was the result of hydrocephalus caused his service-connected residuals of head trauma with traumatic encephalopathy.  In support of this contention, she has reported, and submitted statements from others who knew the Veteran, that the Veteran had a history of impaired balance and falls prior to his use of Coumadin.  She has also submitted articles about hydrocephalus, which indicate that hydrocephalus results in symptoms including walking problems and cognitive impairment and that "sudden falls without a loss of consciousness or other symptoms (drop attacks) may occur early in the illness."  The articles add that many of the symptoms are common in the elderly and may be caused by other conditions.   

An opinion was obtained from a VA physician in May 2009.  The examiner, who noted that she had reviewed the claims file, reported that she believed it was not at least as likely as not that the Veteran's service-connected dementia due to head trauma caused or contributed to the Veteran's death.  The physician noted that the Veteran was found to have mild hydrocephalus in 2004 and that the Veteran had a history of head trauma during service, more than 40 years earlier.  The examiner stated that although there was no documentation regarding the details of the in-service head injury, hydrocephalus secondary to trauma or head injury usually developed within a short time after head trauma.  The physician noted that the Veteran had multiple risk factors for falls, including cervical and lumbar spinal stenosis, myelopathy, and radiculopathy; peripheral neuropathy, CVA, atrial fibrillation, syncopal attacks, and use of narcotic analgesics and muscle relaxants.  

An opinion was then obtained from a Veterans Health Administration (VHA) specialist in August 2011.  The specialist indicated that he had reviewed the medical records.  He noted that in July 1953, the Veteran's wife reported that the Veteran was diagnosed with a head trauma and that there were no associated details on the type and severity of the injury.  He further noted that the head trauma was described as "mild" in July 1996, when the Veteran was noted to have very mild dementia and normal pressure hydrocephalus, and that the Veteran was noted to have "normal orientation, cognitive function, memory attention, comprehension, concentration, speech, and memory function" in December 2002.  After his review, the specialist determined that it was less likely as not that the fall that lead to the Veteran's death was caused by residuals of head injury with traumatic encephalopathy.  The specialist noted that the Veteran had contributing factors for the fall and head trauma which resulted in his death, including cervical and lumbar spine disabilities, significant muscle weakness, and unsteady balance.  The specialist provided an addendum opinion in October 2011.  The specialist determined that it was less likely than not that the residuals of head trauma caused or contributed substantially or materially to the Veteran's death, to include by causing the fall that lead to the Veteran's death.  The specialist explained that the Veteran had several risk factors that put him at risk for falls, including muscle weakness, cardiovascular condition, pain, radiculatophy, and neuropathy.  The specialist also noted that there was no clear documentation of the head injury in-service, to include the type of injury, circumstances of the injury, severity of the injury, and treatment received.  

After consideration of the evidence, including the statements from the appellant and her representative and the private medical records which date from approximately 1995 forward, the Board finds service connection is not warranted for the cause of the Veteran's death.  As noted above, the evidence documents that the Veteran's death was the result of a subdural hematoma which was caused by a fall, which occurred while the Veteran was taking Coumadin, a blood-thinner.  At issue here is whether the fall that caused the Veteran's death is related to service, to include the in-service head injury.  In other words, the question is whether the in-service head injury caused the fall in December 2003 which resulted in the subdural hematoma.  

Initially, the Board notes that the appellant and the others who submitted statements are competent to report that the Veteran had a long-standing history of unsteadiness and dizziness associated with falls.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  There is no indication that they are competent to attribute the Veteran's unsteadiness/dizziness with falls or the hydrocephalus to the in-service head injury, however, and there is otherwise no competent evidence to that effect:  there are no medical findings of such a link and the appellant and other lay witnesses have not asserted that the symptoms started contemporaneously with the in-service head injury.  Id.  Nevertheless, for the purposes of this decision, and based on the absence of the service treatment records, the lay histories of symptoms since the 1950s, and the absence of medical findings of no hydrocephalus prior to May 1995, the Board will assume that the hydrocephalus and unsteadiness are due to the in-service head injury.  

The competent evidence still does not suggest that the fall that caused the Veteran's death is related to imbalance caused by the in-service head injury, however.  In this case, the medical evidence clearly and consistently documents that the Veteran was at high risk for falls due to numerous other factors, including  a right knee disorder, lumbar spine disorder, cervical spine disorder, peripheral neuropathy, lower extremity weakness, and side effects of his prescribed medications.  Based on the numerous risk factors for falls, and the absence of a history from the Veteran at the time of the fall that the fall was secondary to unsteadiness or dizziness, the Board finds it would be speculative to attribute the November 2003 fall to unsteadiness caused by the in-service head injury rather than one of the other risk factors.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  In this case, attributing the fall to the in-service fall would require resort to pure speculation.  

The appellant's representative argued that the VHA opinion is inadequate primarily because the examiner indicated that the Veteran's in-service head injury was not "clearly documented," but ignored the fact that the Veteran was in fact discharged from service for residuals of head trauma.  In considering that argument, the Board notes that the VHA opinion was correct in that the circumstances of that injury are not clearly documented; service treatment records are not available.  However, after a reading of the complete opinion and addendum, the Board also notes that the examiner did not conclude that there was no head injury in service nor was the opinion based on such an assumption.  The examiner went on to state that there is no information as to the type of injury, circumstances surrounding the event and treatment provided.  The VHA opinion was not based on the assumption that there was no head injury in service.  

The representative further asserts that the VHA opinion was incorrect in not finding that symptoms related to the Veteran's service-connected residuals of head trauma (i.e., dizziness, loss of balance or headaches) contributed to the fall.  The VHA opinion attributed the Veteran's risk for falling to numerous other factors documented in the medical records: muscle weakness, cardiovascular condition, pain, radiculopathy and neuropathy.  The opinion also included a rationale for why those symptoms were considered contributory factors.  No competent evidence has related those symptoms to the service-connected residuals of head trauma.  

As such, although sympathetic to the appellant's assertions, the Board finds the preponderance of the evidence is against the claim.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice by letters dated in April and June 2004.  The Board acknowledges that the letters did not provide notice of the rating criteria or effective date provisions that are pertinent to the appellant's claim.  However, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned.  Dingess, 19 Vet. App. at 473.  

The Board further acknowledges that the letters did not comply with the requirements of Hupp.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated. 

In April and June 2004 and March 2008 letters, the RO included explanations of VA's duty to assist in obtaining records and providing a medical examination or opinion where necessary.  The letters also requested that the appellant sign and return authorization forms providing consent for VA to obtain his private medical records and that the appellant submit any evidence that the claimed conditions existed from service to the present time, any treatment records pertaining to the claim, any medical evidence of current disabilities.   

The August 2004 rating decision provided notice of the condition for which the Veteran was service-connected prior to his death and an explanation of the reason for the denial of the claim.  The August 2009 statement of the case provided the appellant with the relevant regulations for the claim, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denial of the claim and notice of the condition for which the Veteran was service-connected prior to his death.  Moreover, the record shows that the appellant has been represented by an attorney since January 2010, and the statements provided by the appellant and the representative indicate that they are aware of the condition for which service connection was in effect prior to the Veteran's death.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claims, and as such, that she had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained post-service treatment records, assisted the appellant in obtaining evidence, obtained opinions from a VA physician and a VHA specialist, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has been notified of the absence of any reported records, to include the Veteran's service medical records.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


